United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2296
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Alfonso R. Mosley

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Western
                                 ____________

                            Submitted: October 3, 2022
                              Filed: October 6, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Alfonso R. Mosley appeals after the district court1 revoked his supervised
release for the second time and sentenced him to 7 months in prison, with no

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
additional supervised release to follow. His counsel has moved to withdraw and has
filed a brief challenging the substantive reasonableness of the sentence.

       After reviewing the record under a deferential abuse-of-discretion standard, we
conclude the district court did not impose a substantively unreasonable sentence. See
United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (standard of review). The
sentence is below the statutory limits, see 18 U.S.C. § 3583(e)(3), and is
presumptively reasonable because it falls within the applicable policy statement range
in the United States Sentencing Guidelines Manual, see U.S.S.G. § 7B1.4(a); United
States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009). The district court sufficiently
considered the statutory sentencing factors and did not overlook a relevant factor,
give significant weight to an improper or irrelevant factor, or commit a clear error of
judgment in weighing relevant factors. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at
917; see also United States v. Clayton, 828 F.3d 654, 658 (8th Cir. 2016).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                         -2-